               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF GEORGIA
                        COLUMBUS DIVISION

LEIGH ANN YOUNGBLOOD-WEST,         *

      Plaintiff,                   *

vs.                                *
                                            CASE NO. 4:18-CV-83 (CDL)
AFLAC INCORPORATED, DANIEL P. *
AMOS, WILLIAM LAFAYETTE AMOS,
JR., CECIL CHEVES, and SAMUEL W. *
OATES,
                                 *
     Defendants.
                                 *

                             O R D E R

      The Court established a redaction protocol for the parties’

filings in this action.    See Order (Sept. 7, 2018), ECF No. 59.

Defendants have complied with the protocol for most filings and

requested redactions.     Plaintiff has not requested redactions,

presumably because Plaintiff does not think that anything should

be redacted.   The Court has attached hereto as Exhibit A redacted

copies of the parties’ filings subsequent to the date of the

Court’s last redaction order.   The Clerk shall docket this order

along with the attachments to this order, collectively labeled as

Exhibit A, on the public docket.

      IT IS SO ORDERED, this 12th day of April, 2019.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA
